Citation Nr: 1310962	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to August 7, 2012, and in excess of 60 percent disabling, for the period beginning August 7, 2012, for a duodenal ulcer with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954 and from September 1957 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in April 2010.  A transcript of the hearing has been associated with the claims file.  

This case was before the Board in July 2010 when it was remanded for further development.  

This case was again before the Board in February 2012 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in March 2012 and a copy of this opinion was sent to the appellant and his representative in April 2012.

This case was again before the Board in July 2012 when it was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to PTSD, and entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to August 7, 2012, and in excess of 60 percent disabling, for the period beginning August 7, 2012, for a duodenal ulcer with GERD.

Pursuant to the Board's July 2012 remand, additional VA treatment records were obtained and associated with the claims file.  Review of these treatment notes reveals that the Veteran reported in February 2012 that he was treated by a private cardiologist in the Baptist Healthcare System in the fall of 2011.  Review of the claims file does not reveal any private treatment records dated subsequent to April 2010.

As noted in July 2012, VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  Accordingly, after obtaining adequate authorization, attempts must be made to obtain treatment records from the Baptist Healthcare System, including those from the fall of 2011.

In light of the likely outstanding records, the Board finds that after associating the appellant's private treatment records with the claims folder, the file must be returned to the examiner who rendered an opinion in regarding the etiology of the Veteran's hypertension the appellant in January 2013 for preparation of an addendum taking into consideration any additional treatment records associated with the claims file.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.)

In July 2012 the Board remanded the issue of entitlement to an initial evaluation in excess of 10 percent disabling for a duodenal ulcer with GERD for additional treatment records to be obtained and associated with the claims file, for the Veteran to be afforded a VA medical examination, and for the Veteran to be issued a Supplemental Statement of the Case if the benefits sought on appeal were denied.  

Subsequent to the Board's remand, additional treatment records were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in August 2012.  Thereafter, in a RO rating decision dated in December 2012, the Veteran was granted entitlement to an evaluation of 60 percent disabling, for the period beginning August 7, 2012, for a duodenal ulcer with GERD.  The Board notes that in the rating decision it was noted that this represented the highest schedular evaluation available for this condition.  

However, this grant of benefits does not represent a complete grant of the benefits sought.  Entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to August 7, 2012, remains on appeal for consideration of a higher evaluation based upon schedular and extraschedular criteria and entitlement to an initial evaluation in excess of 60 percent disabling, for the period beginning August 7, 2012, remains on appeal for consideration of a higher evaluation based upon an extraschedular basis.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has not been provided with a Supplemental Statement of the Case regarding the issue of entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to August 7, 2012, and in excess of 60 percent disabling, for the period beginning August 7, 2012, for a duodenal ulcer with GERD, as ordered by the Board's remand and required by 38 C.F.R. § 19.31(c) (2012).

As there has not been substantial compliance with the July 2012 remand directives, the appeal regarding the initial evaluation of the Veteran's duodenal ulcer with GERD must be remanded again.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since June 2012.

2.  After obtaining any necessary authorization from the appellant, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Baptist Healthcare System, including those records dated in the fall of 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.  All attempts to obtain treatment records must be noted in the claims file.

3.  Thereafter, send the Veteran's claims folder to the examiner who rendered the opinion regarding the etiology of the Veteran's hypertension in January 2013, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum commenting on whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension found to be present had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any hypertension found to be present is secondary to or aggravated by the service-connected PTSD.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  The rationale for any opinion expressed should be provided in a legible report. 

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

